Title: James Lovell to Abigail Adams, 1 September 1778
From: Lovell, James
To: Adams, Abigail



Philada. Sepr. 1st. 1778

Yesterday the Letters of Portia of June 24th. and Augst. 19th. came to my hand together, by Post. The wishes expressed in the latter have made all the Impressions of the most pleasing Commands, and shall be strictly attended to upon the first possible Occasion of fulfilling them; which must, I think, be soon, tho the Embargo is not yet taken off.
As to the former, I will not now make it the Baisis of a Declamation against Flattery. I will only tell the sudden Effect which it produced, upon the quick glancing of my Eye over it. Did it add to my former great Respect for the Writer of it? No, Portia, not at the first Reading; but it forced from me, almost audibly, in a grave Assembly where I broke the Seal, “gin ye were mine ain Thing how dearly I would love thee”! Excuse me, Ramsay, if I now misspell you; I am sure my Feelings did Justice to your Sentiment!—A second Reading restored me to Decorum, and I recognized my Age, tho I did not find any sudden Aids from Philosophy; nor do I now think that one single Plunge into the Waters of Lethe would quite prevent all after Recollection of the pleasing Impulse which I felt on this Occasion.
I will not, at this Moment, suffer my Ideas to deviate so widely from the Track they have been in as to go into the Trenches and covered Ways at Newport. I will still make them attend to your American Republican, who can, as readily as Vertumnus, throw aside an “awkward” Cloak, in the Presence of a Pomona. You will think less of what he can do than of what he really will. You may contemplate Judge Adams at the Louvre; while he will render you Justice with Interest, by contemplating the Mistress of his Happiness, a Portia.
Though I have just avoided a certain Part of your Letter, yet, perhaps, in the Shade of Evening a Raven or a Screech Owl may send Voices to my Ears which will attune my Nerves for a Dirge upon blasted Hopes and abortive Victory.
But,—I almost forget that the Post is to convey this memorandum of my constant affectionate Wishes for your Happiness.

James Lovell

